DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/08/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-2007-011679 on pages 1 -2 of the specification.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 - 9 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 - 9 are rejected under 35 U.S.C. 101, because the claimed invention directed to abstract idea without significantly more. 
The claim recites “an image processing apparatus for dividing an image region represented by image data into a plurality of subregions and sending sectional image data corresponding to the subregions to a printing apparatus, comprising: an image processor configured to detect a first object in an image represented by the image data, determine a position of the detected first object in the image region, and in accordance with the determined position of the first object in the image region, divide the image region such that any of the subregions contains at least one second object region corresponding to at least one second object constituting the first object”.
The claim limitation of “detect a first object in an image represented by the image data”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer component.  That is, other than reciting “a processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, “detect” in the context of this claim encompass the user recognizing a color drawing or a picture from a paper.  
Similarly, the limitations of “determining a position”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the 
Similarly, the limitations of “dividing the image region such that any of the subregions contains at least second object region”, as drafted, is a process that, under it’s broadest reasonable interpretation, cover performance of the limitation in human activity but for the recitation of generic computer component.  For example, but for the “processor” language, “dividing” in the context of this claim encompass the user to fold the paper into two sides, each side including associated colors.  
If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform detect, determine and divide steps.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform detect, determine and divide steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi (U.S PreGrant Publication No. 2006/0087700 A1, hereinafter ‘Kishi’).

With respect to claim 1, Kishi teaches an image processing apparatus (i.e., an image processing apparatus, ¶0008) for dividing an image region represented by image data into a plurality of subregions and sending sectional image data corresponding to the subregions to a printing apparatus (e.g., for dividing an image data into a plurality of partial image data units and sending the plurality of partial image data toward a printer, ¶0008, ¶0087, Fig. 11B, ¶0121), comprising: 
an image processor (e.g., a principal part detecting section 24c, ¶0058) configured to detect a first object in an image represented by the image data (i.e., configured to detect a face from said image data, ¶0012, ¶0058), 
determine a position of the detected first object in the image region (e.g., identify a position of the detected face in a region,¶0064, ¶0069 - ¶0072, ¶0084), and 
in accordance with the determined position of the first object in the image region, divide the image region such that any of the subregions contains at least one second object region corresponding to at least one second object constituting the first object (e.g., based on the identified position of the detected face, divide the image data into a plurality of partial image data units contains at least a partial image data including at least an eye that corresponds to the detected face, ¶0089 - ¶0092, ¶0099, ¶0118, Fig. 3A).  

With respect to claim 2, Kishi teaches the image processing apparatus according to claim 1, wherein the image processor is configured to divide the image region in accordance with a maximum size for determining each subregion of the subregions, the maximum size being a size set by a user or a size corresponding to a maximum print medium width printable by the printing apparatus (e.g., dividing the image data according to a maximum size for determining (identifying) each partial image data units, the maximum size can be input by an operator, ¶0053, ¶0056 - ¶0058, ¶0075, ¶0082).

With respect to claim 3, Kishi teaches the image processing apparatus according to claim 2, wherein the image processor is configured to, when a particular subregion included among the subregions and not containing the at least one second object region exceeds the maximum size, further divide the particular subregion not containing the at least one second object region so as not to exceed the maximum size (e.g., when a specific partial image data from the plurality of partial image data units is not containing the eye, an operator has an option to cancel the printing operation for the region, but set the printing operation for the region to be printed, ¶0085, Figs. 5 – 9 & 14; so it means that the operator can manipulate and divide until at least a region, to be printable, until doesn’t exceed maximum print size).

With respect to claim 4, Kishi teaches the image processing apparatus according to claim 2, wherein the image processor is configured to, when a first object region corresponding to the detected first object is equal to or smaller than the maximum size, divide the image region such that any of the e.g. if partial image data unit corresponding to the face doesn’t exceed the maximum print size, divide the image such that any of the partial image data contain the face and the eyes, ¶0056, Figs. 7- 9, 11A/11B).  

With respect to claim 5, Kishi teaches the image processing apparatus according to claim 2, wherein the image processor is configured to, when a first object region corresponding to the detected first object exceeds the maximum size, detect the at least one second object in the first object, determine a position of the detected at least one second object in the image region, and in accordance with the determined position of the at least one second object in the image region, divide the image region such that any of the subregions includes the at least one second object region (e.g., if the region corresponding to the face exceeds the maximum print size, the operator can adjust or manipulate the position and ensure that the eyes are in the detected face, and divide the regions so that any of the regions includes at least the eyes, Figs. 6 & 7, ¶0058, ¶0062).

With respect to claim 6, Kishi teaches the image processing apparatus according to claim 5, wherein the image processor is configured to, when the at least one second object includes two or more second objects, the at least one second object region includes two or more second object regions, the image processor detects the two or more second objects in the first object, and it is possible to construct in the image region a particular region containing the two or more second object regions and not exceeding the maximum size, divide the image region to determine the particular region as one second object region of the at least one second object region (e.g. it depends on whenever the eyes are included in the partial image data, and if this exceed the print size, the operator can adjust, change or manipulate the position in order to be below the print size and divide after preventing from being divided into different regions, ¶0084 - ¶0089, ¶0118).

With respect to claim 7, Kishi teaches the image processing apparatus according to claim 1, wherein the first object is a face, and the second object is at least any of an eye, a nose, and a mouth (e.g., the first item detected is the face and then the second item are the eyes, ¶0052, ¶0062, Fig. 3A).  

With respect to claim 8, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 9, arguments analogous to claim 1 are applicable.  The use of a non-transitory computer-readable medium executed by at least a processor as described in claim 1 is explicitly taught by ¶0049 - ¶0055 of Kishi.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674